 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT




Seller:


Marc Siegel
943 Lake Wyman Road
Boca Raton, FL 33431




THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made this January 23, 2009
between Marc Siegel (the “Seller” or “Siegel”), and China Direct, Inc., referred
to as the (the “Purchaser”).


W I T N E S S E T H:


WHEREAS, Seller owns directly 4,400,000 shares of China Direct, Inc. common
stock, par value $0.0001 per share (the “Common Stock”); and


WHEREAS, the Purchaser desire to purchase an aggregate of 1,500,000 shares of
Common Stock of China Direct, Inc. (the “Shares”) from the Seller on the terms
and conditions set forth in this Agreement; and


WHEREAS, the Seller desires to sell the Shares to the Purchaser on the terms and
conditions set forth in this Agreement; and


NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the Seller and the PurchaserPurchaser hereby agree as
follows:


1. Incorporation by reference.  The above recitals are herein incorporated by
reference.


2. Purchase and Sale.  The Purchaser shall purchase from Seller, and the Seller
shall sell to the Purchaser, the Shares on the terms and conditions of this
Agreement.


3. Consideration/Purchase Price.  In consideration of the transfer by Seller of
the Shares to the Purchaser, the Purchaser shall deliver to the Seller the
purchase price of One Million Six Hundred Fifty Thousand Dollars ($1,650,000)
($1.10 per Share) representing payment for the Shares which shall be transferred
on the date hereof.


4. Obligations of Seller.  Upon the date hereof, Seller shall deliver to the
Purchaser or its designees, the Shares.


5. Obligations of the Purchaser.  Upon the date hereof, the Purchaser shall
deliver to the Seller the Purchase Price pursuant to the terms of Section 3 of
this Agreement.


6. Closing and Condition to Closing.  Closing. The closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place on or before
January 23, 2009 (the “Closing Date”).


7. Representations and Warranties of the Purchaser.

 
- 1 -

--------------------------------------------------------------------------------

 

    A.  Authority of the Purchaser; Execution of Agreement.  The Purchaser have
all requisite power, authority, and capacity to enter into this Agreement and to
perform the transactions and obligations to be performed by them hereunder.  No
consent, authorization, approval, license, permit or order of, or filing with,
any person or governmental authority is required in connection with the
execution of the transactions and obligations to be performed by them
hereunder.  This Agreement has been duly executed and delivered by the Purchaser
and constitutes a valid and legally binding obligation of the Purchaser,
enforceable in accordance with its terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws.
 
    B. The Purchaser is an experienced and sophisticated investors, able to fend
for itself in the transactions contemplated by this Agreement, and has such
knowledge and experience in financial and business matters that it is capable of
evaluating the risks and merits of acquiring the Shares.


8. Notices.  All notices or other communications required or permitted hereunder
shall be in writing and shall be deemed to have been duly given if physically
delivered; delivered by overnight delivery, confirmed telecopy, telegram or
courier; or three days after having been deposited in the United States Mail, as
certified mail with return receipt requested and with postage prepaid, addressed
to the recipient at the address listed at the top of the first page of this
Agreement.  Any of the foregoing addresses may be changed by giving notice of
such change in the foregoing manner, except that notices for changes of address
will be effective only upon receipt.


9. Miscellaneous.


A. Assurances.  All parties hereto shall execute and deliver such other
instruments and do such other acts as may be necessary to carry out the intent
and purposes of this Agreement.


B. Entire Agreement.  This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof.  It supersedes all
prior negotiations, letters and understandings relating to the subject matter
hereof.


C. Amendment.  This Agreement may not be amended, supplemented or modified in
whole or in part except by an instrument in writing signed by the party or
parties against whom enforcement of any such amendment, supplement or
modification is sought.


D. Choice of Law.  This Agreement will be interpreted, construed and enforced in
accordance with the laws of the State of Florida.


E. Effect of Waiver.  The failure of any party at any time or times to require
performance of any provision of this Agreement will in no manner affect the
right to enforce the same.  The waiver by any party of any breach of any
provision of this Agreement will not be construed to be a waiver by any such
party of any succeeding breach of that provision or a waiver by such party of
any breach of any other provision.


F. Non-Public Information.  China Direct, Inc. represents that neither it nor
any other person acting on its behalf has provided Siegel with any information
that it believes constitutes material non-public information.  China Direct,
Inc. agrees that neither it nor any other person acting on its behalf will
provide Siegel with any information that it believes constitutes material
non-public information, unless prior thereto Siegel shall have agreed in writing
to receive such information.



 
- 2 -

--------------------------------------------------------------------------------

 

   
G.  Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.


H.           Enforcement.  Should it become necessary for any party to institute
legal action to enforce the terms and conditions of this Agreement, the
successful party will be awarded reasonable attorneys' fees at all trial and
appellate levels, expenses and costs.  Venue for any such action, in addition to
any other venue permitted by statute, will be in Broward County, Florida.


I.      Binding Nature.  This Agreement will be binding upon and will inure to
the benefit of any successor or successors of the parties to this Agreement.


J.      Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same instrument.


K.           Construction.  This Agreement shall be construed within the fair
meaning of each of its terms and not against the party drafting the document.
 
The parties, as evidenced by their signatures below, acknowledge that this
Agreement has been presented to their attorneys and that their attorneys have
had the opportunity to review and explain to them the terms and provisions of
the Agreement, and that they fully understand those terms and provisions.


IN WITNESS WHEREOF, the parties have respectively caused this Agreement to be
executed on January 23, 2009.
 
 
Purchaser:
 
China Direct, Inc.
(Purchaser)
 
Authorized Officer
 
By: Yuejian Wang, Ph.D., Chief Executive Officer
(print name)
 
/s/ Yuejian Wang
(sign name)                                                               
 
431 Fairway Drive
Deerfield Beach, FL 33411
954.363.7333 Phone
954.363.7320 Fax
 
Seller:  Marc Siegel
 
Marc Siegel
(print name)
 
  /s/ Marc Siegel
(sign name)
 
943 Lake Wyman Road
Boca Raton, FL 33431
 




 
- 3 -

--------------------------------------------------------------------------------

 
